IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60246
                         Summary Calendar



HAROLD E. GREEN,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 4:95-CV-93LS
                        - - - - - - - - - -
                          February 4, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Harold E. Green appeals from a judgment affirming the

decision of the Commissioner of Social Security denying his claim

for disability insurance benefits.   He contends that the

Commissioner failed to apply the correct legal standards and that

his decision concerning the onset of his disability was not

supported by substantial evidence.   We have reviewed the record

and the briefs of the parties, and we AFFIRM for essentially the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-60246
                                -2-

reasons set forth by the magistrate judge and adopted by the

district court.   See Green v. Chater, No. 95-CV-93 (S.D. Miss.

Mar. 19, 1997).

     AFFIRMED.